Exhibit 10.61

 

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Change of Control Severance Agreement is entered into between GENERAL
MOLY, INC., a Delaware corporation (the “Company”) and Robert Scott Roswell
(“Employee”) to be effective as of September 16, 2010 (the “Effective Date”). 
Certain capitalized terms used in this Agreement are defined in Section 4 below.

 

RECITALS

 

A.            The Company has retained Employee to perform services that are
important to the long-term success of the Company.

 

B.            The Board of Directors of the Company believes that it is in the
best interests of the Company and its shareholders to provide Employee with
enhanced financial security and sufficient encouragement to remain with the
Company during this stage of the Company’s operations notwithstanding the
employment uncertainties related to a possible Change of Control of the Company.

 

C.            By execution of this Agreement, Employee and the Company agree
that this Agreement contains the entire agreement between the parties hereto and
supersedes all prior agreements (oral or written), negotiations and discussions
between the Company and Employee regarding the obligations of the Company upon a
Change of Control of the Company.

 

AGREEMENT

 

In consideration of the foregoing and the mutual promises and covenants set
forth below, the parties agree as follows:

 

1.             Term of Agreement.  The term of this Agreement shall commence as
of the Effective Date and shall terminate automatically on the earlier of
(a) December 31, 2011 or (b) the date Employee terminates employment with the
Company (the “Term”) unless the parties, prior to the end of the Term, enter
into a written agreement renewing or extending this Agreement.

 

2.             Severance Pay.  If a Change of Control event occurs, and as a
result of the closing of the Change of Control, or during the one-year period
following the closing of the Change of Control (i) the Company (or its
successor) terminates Employee’s employment without Cause or (ii) Employee
terminates employment for Good Reason during such one-year period, Employee will
be entitled to Severance Pay.  To be entitled to Severance Pay, Employee must
first execute a binding termination release agreement in a form specified by the
Company.  Severance Pay will be in addition to any accrued but unpaid salary or
vacation earned through the date of Employee’s termination.

 

The amount of Employee’s Severance Pay will be determined as the sum of (a) an
amount equal to two (2) times Employee’s annual base salary (as in effect
immediately prior to the closing of the Change of Control), plus (b) an amount
equal to 100% of Employee’s target annual bonus for one year (as in effect
immediately prior to the closing of the Change of Control), if any, less
applicable withholdings.  In addition, all outstanding stock-based awards

 

--------------------------------------------------------------------------------


 

granted to Employee prior to the Change of Control shall have their vesting and
exercisability accelerated in full upon the effective date of the closing of the
Change of Control regardless of whether Employee has terminated employment.

 

3.             Time and Form of Payment.  The Severance Pay shall be paid in a
lump sum, on a date determined by the Company (or its successor), provided the
release has been executed and is effective and non-revocable, within 60 days
following Employee’s separation from service, except as required by
Section 5(a).

 

4.             Certain Definitions.  For purposes of this Agreement the
following terms shall have the following meanings:

 

(a)           “Cause” means, unless otherwise expressly defined in an employment
or other agreement between the Company and Employee, a willful failure to
perform Employee’s duties, insubordination, theft, dishonesty (as such terms are
defined by the Company in good faith), conviction of a felony or any other
willful conduct that is materially detrimental to the Company or such other
cause as the Company in good faith reasonably determines provides cause for the
discharge of Employee.

 

(b)           “Change of Control” means:

 

(1)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this paragraph (1), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, or (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company; or

 

(2)           Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or the
acquisition of assets or stock of another entity by the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) no Person (excluding any
corporation resulting from such Business Combination or any employee

 

2

--------------------------------------------------------------------------------


 

benefit plan (or related trust) of the Company or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 50%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination;; or

 

(3)           Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(4)           A sale or disposition of all or substantially all of the operating
assets of the Company to an unrelated party; or

 

(5)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(c)           “Good Reason” means a material negative change in the service
relationship as determined in good faith by Employee of the occurrence of any of
the following conditions, without Employee’s express written consent (i) a
material dimunition in Employee’s base compensation; (ii) a material dimunition
in Employee’s authority, duties, or responsibilities; (iii) a material change of
more than 50 miles in the geographic location at which Employee is required to
perform the services; or (iv) any action or inaction that constitutes a material
breach by the Company (or its successor) of any agreement under which Employee
provides services to the Company (or its successor).  Employee shall provide
written notice of Good Reason to the Company (or its successor) within 30 days
of the initial occurrence of the condition.

 

5.             Section 409A; Deferred Compensation.

 

(a)           Delay in Payment.  Notwithstanding anything in this Agreement to
the contrary, if Employee is deemed by the Company (or its successor) be a
“specified employee,” the Severance Pay shall not be paid until the date which
is the first business day following the six-month period after Employee’s
separation from service (or if earlier, Employee’s death).  Such delay in
payment shall only be effected to the extent required to avoid adverse tax
treatment to Employee under Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).  Any payment not subject to such delay, shall be
paid pursuant to the time and form of payment specified above.  Any compensation
which would have otherwise been paid during the delay period shall be paid to
Employee (or Employee’s beneficiary or estate) in a lump sum payment on the
first business day following the expiration of the delay period.

 

3

--------------------------------------------------------------------------------


 

(b)           Key Definitions.  For purposes of the Agreement, the term
“termination of employment” shall mean “separation from service” as defined in
Section 409A.

 

(c)           Interpretation.  The parties intend that all payments payable
under this Agreement will not be subject to the additional tax imposed by
Section 409A, and the provisions of this Agreement shall be construed and
administered consistent with such intent.  To the extent such potential payments
could become subject to Section 409A, the Company (or its successor) and
Employee agree to work together to modify the Agreement to the minimum extent
necessary to reasonably comply with the requirements of Section 409A, provided
that the Company (or its successor) shall not be required to pay Employee’s
taxes or additional compensation.

 

6.             At-Will Employment.  This Agreement does not modify Employee’s
status as an employee-at-will.  The parties acknowledge that Employee is an
employee-at-will and that Employee’s services may be terminated by the Company
at any time with or without Cause.

 

7.             Rights Not Alienable.  Any rights provided to Employee under the
terms of this Agreement shall not be assigned, transferred or alienated, except
by will or pursuant to the laws of descent and distribution.

 

8.             Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto and supersedes all prior agreements (oral or
written), negotiations and discussions between the Company and Employee.

 

9.             Amendment.  This Agreement may only be amended by written
agreement of the Company and Employee.

 

10.           Governing Law.  This Agreement shall be administered, interpreted
and enforced in accordance with the substantive laws of the State of Colorado,
without regard to its provisions on conflict of laws.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below to be effective as of the Effective Date.

 

 

GENERAL MOLY, INC.

 

The Company

 

 

 

 

 

By:

/s/ David A. Chaput

 

 

 

 

 

Date:

February 17, 2011

 

 

 

EMPLOYEE

 

 

 

By:

/s/ Robert Scott Roswell

 

 

Robert Scott Roswell

 

 

 

Date:

February 17, 2011

 

 

 

 

4

--------------------------------------------------------------------------------